UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED July 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-34600 OXYGEN BIOTHERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 26-2593535 (State of incorporation) (I.R.S. Employer Identification No.) ONE Copley Parkway, Suite 490, Morrisville, North Carolina 27560 (Address of principal executive offices) (919) 855-2100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of September 13, 2013, the registrant had outstanding 5,051,081 shares of Common Stock. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Financial Statements 2 Balance Sheets (Unaudited) as of July 31, 2013 and April 30, 2013 2 Statements of Operations (Unaudited) for the Three Months Ended July 31, 2013 and 2012 3 Statements of Cash Flows (Unaudited) for the Three Months Ended July 31, 2013 and 2012 4 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 27 PART II. OTHER INFORMATION Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item3. Defaults Upon Senior Securities 29 Item4. Mine Safety Disclosures 29 Item5. Other Information 29 Item6. Exhibits 30 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) BALANCE SHEETS July 31, April 30, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Government grant receivable Inventory Prepaid expenses Other current assets Total current assets Property and equipment, net Debt issuance costs, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued liabilities Current portion of notes payable, net Total current liabilities Other liabilities Long-term portion of notes payable, net - Total liabilities Commitments and contingencies; see Note 7. Stockholders' equity (deficit) Preferred stock, undesignated, authorized 9,985,031 and 9,990,400 shares;respectively. See Note 5 and Note 8. - - Series B Preferred stock, par value $.0001, issued 2,100 shares; outstanding 133 and 987, respectively. See Note 8 1 1 SeriesC Preferred stock, par value $.0001, issued5,369 shares; outstanding4,425 and 0, respectively. See Note 8 1 - Common stock, par value $.0001 per share; authorized 400,000,000 shares; issued and outstanding 3,062,190 and 1,930,078,respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these Financial Statements. 2 OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) STATEMENTS OF OPERATIONS Period from May 26, 1967 (Inception) to July 31, Three months ended July 31, (Unaudited) (Unaudited) (Unaudited) Product revenue $ $ $ Cost of sales Net product revenue Government grant revenue Total net revenue Operating expenses Selling, general, and administrative Research and development Restructuring expense - Loss on impairment of long-lived assets - - Total operating expenses Net operating loss Interest expense Loss on extinguishment of debt - - Other (income) expense ) ) ) Net loss $ $ $ Preferred stock dividend - Net loss attributable to common stockholders $ $ $ Net loss per share, basic $ ) $ ) Weighted average number of common shares outstanding, basic Net loss per share,diluted $ ) $ ) Weighted average number of common shares outstanding,diluted The accompanying notes are an integral part of these Financial Statements. 3 OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) STATEMENTS OF CASH FLOWS Period from May 26, 1967 (Inception) to July 31, Three months ended July 31, (Unaudited) (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Amortization of deferred compensation - - Interest on debt instruments Loss on debt settlement and extinguishment - - Loss on impairment, disposal and write down of long-lived assets - - Issuance and vesting of compensatory stock options and warrants Issuance of common stock below market value - - Issuance of common stock as compensation Issuance of common stock for services rendered - - Issuance of note payable for services rendered - - Contributions of capital through services rendered by stockholders - - Changes in operating assets and liabilities Accounts receivable, prepaid expenses and other assets ) ) Inventory ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) - ) Proceeds from the sale of property and equipment - - Capitalization of patent costs and license rights ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock and exercise of stock options and warrants, net of related expenses and payments - - Repurchase of outstanding warrants ) - - Proceeds from stockholder notes payable - - Proceeds from issuance of notes payable, net of issuance costs - - Proceeds from convertible notes, net of issuance costs - - Proceeds for issuance of convertible preferred stock Payments on notes - short-term ) ) ) Payments on notes - long-term ) - - Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Cash paid for: Interest $ $ $ Income taxes $ $
